DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. 2017/0356253.
In regard to claim 1, Bailey et al. discloses a casing 12 for a drilling operation, the casing comprising:
a body portion having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
an external thread 26 formed on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end 14 and ends at a second predetermined distance from the second end 16.

In regard to claim 3, wherein the external thread 26 is formed at an angle from about 1 to 45 degrees (see fig. 2 where 26 is at angle relative to the axis of the casing 12).
In regard to claim 5, wherein the casing comprises a coating 36 at least partially encapsulating the external thread 26, wherein the coating 36 comprises at least one material selected from the group consisting of polycrystalline diamond particles, diamond like carbon (DLC), tungsten carbide, boron nitride, silicon carbide, silicon nitride, and combinations thereof (see paragraph 27).
In regard to claim 6, wherein the coating is deposited by physical vapor deposition, chemical vapor deposition, plasma spraying, atomic layer deposition, or combinations thereof (this is considered a product by process limitation and carries little patentable weight in an apparatus claim.  Bailey et al. discloses the thread as having the recited material and is therefore deemed to anticipate the structural limitation of the claim).
In regard to claim 9, wherein the casing is suitable for operation in a straight hole or a directional hole.
In regard to claim 11, wherein the external thread 26 is right handed or left handed.
In regard to claim 12, wherein the external thread 26 comprises one or more starts.
In regard to claim 13. A method of forming a casing for a drilling operation, the method comprising:
providing a body portion 12 having a length, a first end 14 and a second end 16, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and

In regard to claim 14, wherein the external thread 26 comprises a helical thread formed on the outer diameter of the body portion 12.
In regard to claim 15, wherein the external thread is formed at an angle ranging from about 1 degree to 45 degrees (see fig. 2 where 26 is at angle relative to the axis of the casing 12).
In regard to claim 17, further comprising:
providing a coating 36 that at least partially encapsulates the external thread 26, wherein the coating comprises at least one material selected from the group consisting of polycrystalline diamond particles, diamond like carbon (DLC), tungsten carbide, boron nitride, silicon carbide, silicon nitride, and combinations thereof (see paragraph 27).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin 9,869,135.
In regard to claim 1, Martin discloses (fig. 14-15) a casing 116 for a drilling operation, the casing comprising:
a body portion having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
an external thread 150’ formed on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end and ends at a second predetermined distance from the second end (see fig. 15).
.
Claim(s) 1-2, 5-7, 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dicke 2014/0311756.
In regard to claim 1, Dicke discloses a casing 200 (see fig. 2B) for a drilling operation, the casing comprising:
a body portion 210 having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
an external thread 220 formed on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end and ends at a second predetermined distance from the second end (see fig. 2B).
In regard to claim 2, wherein the external thread 220 comprises a helical thread 220 formed on the outer diameter of the body portion 210.
In regard to claim 5, wherein the casing comprises a coating at least partially encapsulating the external thread 220, wherein the coating comprises at least one material selected from the group consisting of polycrystalline diamond particles, diamond like carbon (DLC), tungsten carbide, boron nitride, silicon carbide, silicon nitride, and combinations thereof (see paragraph 89).
In regard to claim 6, wherein the coating is deposited by physical vapor deposition (see paragraph 90).
In regard to claim 7, wherein the coating further comprises nano-particles comprising tungsten carbide or diamond (see paragraph 100).

providing a body portion 210 having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
forming an external thread 220 on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end and ends at a second predetermined distance from the second end.
In regard to claim 14, wherein the external thread 220 comprises a helical thread formed on the outer diameter of the body portion 210.
In regard to claim 18, wherein the coating is deposited by physical vapor deposition (see paragraph 90).
In regard to claim 19, wherein the coating further comprises nano particles comprising tungsten carbide or diamond (see paragraph 100).
Claim(s) 1-2, 8, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jellison et al. 2016/0237764.
In regard to claims 1 and 13, Jellison discloses a casing 311 for a drilling operation, the casing comprising:
a body portion 322 having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and

In regard to claims 2 and 14, wherein the external thread comprises a spiral groove 324 formed on the outer diameter of the body portion 322.
In regard to claims 8 and 20, wherein the external thread is formed at least 200 feet behind a drill bit 204 of a bottom hole assembly to which the casing is attached (see fig. 2A and also paragraph 44 where is states the spiraled grooves are distributed throughout the drill string and Fig. 2A discloses the casings 218 being spaced along the entire string from the bottom to the top).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. 2017/0356253.
Bailey et al. discloses a casing as described above, but does not disclose the exact height 
 Bailey et al. to be between .25 and 2 inches because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maher, Slaughter, Gosselin, Forbes, Schlappy, Hughes, Ford, Baldwin, Krieger, Panayirici, MacKay, Leung and Pye disclose similar couplings that are common and well known in the art.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679